     Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 1 of 41. PageID #: 6073




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    TERVES, LLC,                                    )     Case No. 1:19-cv-1611
                                                    )
         Plaintiff,                                 )     JUDGE DONALD C. NUGENT
                                                    )
         v.                                         )     MAGISTRATE JUDGE
                                                    )     THOMAS M. PARKER
    YUEYANG AEROSPACE NEW                           )
    MATERIALS CO., LTD., et al.,                    )     REPORT AND RECOMMENDATION
                                                    )     AND ORDER
         Defendants.                                )

        Nearly one year after filing its initial complaint in this patent infringement case, plaintiff

Terves, LLC (“Terves”) filed motions seeking a preliminary injunction to enjoin the alleged

infringement of U.S. Patent No 10,329,653 (the “’653 Patent”) and U.S. Patent No. 10,689,740

(the “’740 patent”) by defendants Ecometal, Inc. (“Ecometal”) and Nick Yuan (collectively, the

“defendants”). 1 ECF Doc. 30 (sealed initial motion addressing the ’653 patent); ECF Doc. 31

(redacted initial motion); ECF Doc. 47 (supplemental motion addressing the ’740 patent).

Terves also filed a motion for an evidentiary hearing. ECF Doc. 55. The Court referred Terves’s

motions to me for preparation of a Report and Recommendation to recommend disposition on

Terves’s motions for preliminary injunction, pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

Rule 72.1. Also pending before this court is Terves’s related “motion for leave to file rebuttal




1
 Terves’s motions for preliminary injunction do not appear to seek an injunction against defendant
Yueyang Aerospace New Materials Co. Ltd. See ECF Doc. 30; ECF Doc. 31; ECF Doc. 47.
     Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 2 of 41. PageID #: 6074




expert report in response to Ecometal’s October 15, 2020 supplemental expert report.” ECF

Doc. 68.

        For the reasons stated below, I will recommend that Terves’s motions for preliminary

injunction (ECF Doc. 30; ECF Doc. 31; ECF Doc. 47) be DENIED. Terves’s “motion for leave

to file rebuttal expert report in response to Ecometal’s October 15, 2020 supplemental expert

report” (ECF Doc. 68) will be DENIED. Further, the November 23, 2020, order granting

Terves’s motion for an evidentiary hearing will be VACATED on the court’s own motion, and

Terves’s motion for an evidentiary hearing (ECF Doc. 55) will be DENIED.

I.      Procedural History

        On July 15, 2019, Terves filed a complaint alleging that Yueyang Aerospace New

Materials Co. Ltd. (“YANM”), Ecometal, and Yuan imported Chinese-manufactured magnesium

products that infringed on U.S. Patent No. 9,903,010 (the “’010 patent”) and the ’653 patent

(disclosing certain dissolvable cast magnesium materials and the methods for producing such

alloys). ECF Doc. 1; see also ECF Doc. 13 (first amended complaint). On November 18, 2019,

the defendants filed an answer denying Terves’s infringement claims and asserting affirmative

defenses, including a challenge that the ’010 patent and ’653 patent were invalid or

unenforceable. ECF Doc. 17. During an April 28, 2020 telephone conference, the parties

indicated that “[m]etals have been tested and [Terves] believes it proves infringement and

[Terves] intends to file an injunction by end of week to halt importing of product.” ECF Doc. 28

(Minutes of Proceedings).

        On April 29, 2020, Terves filed its initial motion for preliminary injunction, seeking to

enjoin the defendants from infringing on the ’653 patent. ECF Doc. 30 (sealed); ECF Doc. 31

(redacted) (filed May 1, 2020). Importantly, Terves stated in its initial motion, “Because patents



                                                 2
    Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 3 of 41. PageID #: 6075




are presumed valid, a patent owner need only address patent validity if the alleged infringer

attacks validity in response to the preliminary injunction motion. Terves will respond to an

invalidity challenge if Ecometal opposes the motion on invalidity grounds.” ECF Doc. 31-1 at

15 (citations omitted). On July 2, 2020 2, the defendants filed a response brief, opposing Terves’s

motion on several grounds including invalidity and appending, among other things, an expert

report from Dana Medlin, Ph.D., P.E., FASM, to support its arguments. ECF Doc. 40 (redacted

opposition brief); ECF Doc. 41 (unredacted opposition brief) (filed on July 6, 2020); ECF Doc.

42 (Dr. Medlin’s expert report) (sealed). Terves never filed a reply brief, and the time to do so

expired on July 20, 2020 (14 days after defendants submitted their unredacted brief and

Dr. Medlin’s expert report). See generally CM/ECF for N.D. Ohio Case No. 1:19-cv-1611; see

also N.D. Ohio Local Rule 7.1(e) (replies are due within 14 days after an opposition brief to a

dispositive motion, and 7 days after an opposition brief to a non-dispositive motion).

        On July 23, 2020, the court held a status conference. ECF Doc. 43. During the

conference, Terves sought leave to file a second amended complaint to add claims related to the

’740 patent, which was issued on June 23, 2020. ECF Doc. 43. The court granted leave to

amend the complaint and added that Terves might have needed to file an amended preliminary

injunction motion. EC Doc. 43. On July 24, 2020, Terves filed its second amended complaint,

alleging that the defendants had violated the ’740 patent. ECF Doc. 44. On August 7, 2020,

Terves filed a “supplement” to its preliminary injunction motion, seeking to enjoin the

defendants from infringing on the ’740 patent. ECF Doc. 47. In the memorandum of support,

Terves did not set forth any argument regarding patent validity. See generally ECF Doc. 47-1.


2
  On May 29, 2020, the defendants filed a motion seeking to extend the time to file a response brief from
June 1, 2020 (30 days after Terves had filed its redacted motion) to July 2, 2020. ECF Doc. 33 (noting
that Terves had agreed to the extension). The court granted the defendants’ extension motion. ECF Doc.
34.

                                                    3
    Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 4 of 41. PageID #: 6076




On October 15, 2020, 3 the defendants filed their response in opposition to Terves’s supplement.

ECF Doc. 64. The defendant argued, among other things, that the ’740 patent was invalid on

substantially the same grounds as it had argued the ’653 patent was invalid and submitted a

similar report from Dr. Medlin in support of that argument. ECF Doc. 64 at 2-6; ECF Doc. 65

(Dr. Medlin expert report). Terves did not file a reply, and the time to do so expired on October

29, 2020. See generally CM/ECF for N.D. Ohio Case No. 1:19-cv-1611; see also N.D. Ohio

Local Rule 7.1(e).

        On November 23, 2020, the court held a status conference to discuss the pending motions

and the parties’ availability for an evidentiary hearing. During that status conference, the court

brought up the lack of a responsive argument on the issue of patent validity in the briefing from

Terves. Terves represented that it had a responsive expert report that it intended to file. The

court noted that the defendants might find such a report surprising when Terves had missed its

deadlines to file a reply brief, to which such an expert report could have been appended to

support an argument on the validity issue. The defendants agreed, noting that Terves had missed

the 14-day deadline provided in Local Rule 7.1(e). The court instructed Terves that, if it wished

to avoid potential waiver of that issue, it should seek leave to file a reply brief out of rule. The

court also warned that Terves should do so quickly. To remind Terves of the need to seek leave

to file a reply brief out of rule, the court stated in its minutes:



3
  The defendants’ opposition brief was initially due on September 6, 2020. See N.D. Ohio L.R. 7.1(d).
On August 19, 2020, the defendants asked the court to hold the supplemental motion briefing in abeyance
until pleadings were answered and the parties had discussed any claim construction issues. ECF Doc. 51.
The court held a status conference on October 1, 2020, after which the defendants sought clarification
regarding the motion briefing schedule for Terves’s supplemental preliminary injunction motion. ECF
Doc. 59 (request for clarification); ECF Doc. 60 (response); ECF Doc. 61 (reply); ECF Doc. 63 (Minutes
of Proceedings). On October 2, 2020, the court entered a marginal order, granting the defendants leave to
file an opposition brief to Terves’s supplemental preliminary injunction motion by October 15, 2020.
ECF Doc. 62.

                                                    4
      Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 5 of 41. PageID #: 6077




         [D]uring the telephone status conference, counsel for plaintiff indicated that they
         would be submitting an expert report on the issue of validity responding to the
         expert report filed with defendants’ October 15, 2020 supplement response brief.
         The court noted that the deadline to file a reply to the October 15, 2020 response
         brief has passed, and that plaintiff would be required to seek leave to file a reply
         out of rule before doing so.

CM/ECF for N.D. Ohio Case No. 1:19-cv-1611, Minutes of Proceedings dated Nov. 23, 2020

(emphasis added). Based upon the parties representations during the status conference – and the

expectation that Terves would, as the court directed, seek leave to file a reply setting forth its

arguments on the issue of validity – the court granted Terves’s motion for an evidentiary hearing

and scheduled a hearing for December 16, 2020. CM/ECF for N.D. Ohio Case No. 1:19-cv-

1611, Order dated Nov. 23, 2020.

         On November 24, 2020, Terves filed an “unopposed motion for leave to file rebuttal

expert report in response to Ecometal’s October 15, 2020 supplemental expert report.” ECF

Doc. 68.

II.      Facts

         A.      Terves and Ecometal’s Magnesium Alloy Market Activity

                 1.     Development of and Market for Terves Magnesium

         Terves is a research-based developer and manufacturer of engineered materials,

especially for oil and gas drilling. ECF Doc. 31-7 at 2. 4 According to Terves founder, president,

and CEO Andrew Sherman, Terves is the only U.S. integrated producer of wrought magnesium

and operates the only foundry in the U.S. that both produces magnesium billets and extrudes

them in its own facility to form wrought magnesium. ECF Doc. 31-7 at 2-3. In 2013 and 2014,

Terves developed magnesium materials that could be dissolved at a controlled rate in a brine,



4
  Although I cite to the redacted version of Sherman’s declaration (ECF Doc. 31-7), I have also reviewed
the unredacted version reflecting the same information in greater detail (ECF Doc. 30-1).

                                                    5
   Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 6 of 41. PageID #: 6078




such as potassium chloride (the “Terves Magnesium”). ECF Doc. 31-7 at 3-5. The Terves

Magnesium, which used cast materials, allowed for improved control of dissolution rates,

increased strength, and increased reliability over previous drilling tools, which were made using

powder metallurgy or plastic products. ECF Doc. 31-7 at 4-5. Terves Magnesium, unlike

powder magnesium, was also more scalable at lower costs, making fully dissolvable frac plugs

and frac balls available to larger well service companies. ECF Doc. 31-7 at 5-6. Terves

Magnesium received significant industry recognition. ECF Doc. 31-7 at 6. Industry leaders

purchased Terves Magnesium to use in their products. ECF Doc. 31-7 at 6-7. Industry

competitors also took notice. ECF Doc. 31-7 at 7. According to Sherman, in 2015 or 2016,

competitors reverse engineered Terves Magnesium and began manufacturing copycat alloys in

China for import to the U.S. ECF Doc. 31-7 at 7. Terves obtained samples of the copycat alloys

and found that they matched the TA-100 grade of Terves Magnesium. ECF Doc. 31-7 at 7.

       In 2016, the lower-priced Chinese magnesium products began to damage Terves’s ability

to recoup its R&D expenses. ECF Doc. 31-7 at 9. One of Terves’s largest dissolvable wrought

magnesium clients began purchasing dissolvable wrought magnesium from a different, unknown

supplier. ECF Doc. 31-7 at 9; see also ECF Doc. 41-6 at 6 (sealed). Terves’s revenue declined

significantly from 2015 to 2016 and from 2016 to 2017. ECF Doc. 31-7 at 9-10. Terves

developed some new products, its revenues climbed in 2018, and its obtained financing for

expanded operations and equipment. ECF Doc. 31-7 at 10; see also ECF Doc. 41-6 at 7 (sealed).

In late 2018, Terves lost another major purchaser to an unknown supplier. ECF Doc. 31-7 at 10;

see also ECF Doc. 41-6 at 13. Sherman stated at deposition that he “ma[d]e a reasonable

assumption” that both major former clients were purchasing an infringing product. ECF Doc.

41-6 at 13 (sealed). Sherman said that there was no known way to make dissolvable wrought



                                                6
   Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 7 of 41. PageID #: 6079




magnesium that would meet industry needs other than the methods disclosed in Terves’s patents,

but some other competitors used powder metallurgy and dissolvable aluminum to manufacture

oil drilling tools, such as frac plugs, without infringing on Terves’s patents. ECF Doc. 41-6 at

12-13 (sealed). Sherman said that, despite the market for dissolvable magnesium growing,

Terves again had reduced revenues from 2018 to 2019. ECF Doc. 31-7 at 10; see also ECF Doc.

41-6 at 14-17 (indicating that Sherman had calculated a total market of approximately $54

million in 2018 for dissolvable magnesium based on sales of frac plugs and an estimate of how

much dissolvable magnesium would be in those frac plugs). According to Sherman, losing

another major customer – coupled with industry pressures caused by COVID-19 and the low

price of oil – could threaten the continued existence of Terves and the employment of its

personnel. ECF Doc. 31-7 at 11, 14.

               2.      Ecometal’s Involvement in the Dissolvable Magnesium Industry

       Ecometal is a Canadian company formed in 2010 for the purpose of sourcing lightweight

metals, functional alloys, ultra-strong alloys, rare earth metals, and master alloys, including the

importation of Chinese master alloys into North America. ECF Doc. 41-1 at 2-3; see also ECF

Doc. 30-1 at 12-13. Nick Yuan is the CEO of Ecometal. ECF Doc. 41-1 at 2; see also ECF Doc.

30-1 at 12-13. According to Yuan’s declaration, cast magnesium foundries in China were

producing wrought dissolvable magnesium containing copper and nickel as early as 2010 and no

later than the end of 2013. ECF Doc. 41-1 at 3. In 2012, a Chinese customer asked Yuan to

source dissolving materials for frac balls. ECF Doc. 41-1 at 3. Yuan first sourced dissolvable

polymer materials, but he switched to dissolvable magnesium in early 2013. ECF Doc. 41-1 at 3.

Yuan stated in his declaration that Ecometal sells dissolvable magnesium only to one client (the

“single-buyer”), which in turn sells only to a single end-user (the “end-user”). ECF Doc. 41-1 at



                                                  7
   Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 8 of 41. PageID #: 6080




3-4; see also ECF Doc. 41-2 at 2-3 (declaration of Brian Wilkinson filed under seal). Neither

Ecometal’s single-buyer nor the end-user had ever purchased materials from Terves, but

Sherman stated at deposition that Terves had at some point tried unsuccessfully to sell to

Ecometal’s end-user in the past and Terves considered the end-user a prospective customer.

ECF Doc. 41-6 at 7; see also ECF Doc. 41-8 (Terves customer records filed under seal); see also

ECF Doc. 41-2 (declaration of Brian Wilkinson).

               3.     Terves’s Suspicion of Infringement by Ecometal

       According to Sherman, Terves learned that YANM was the largest importer of

dissolvable magnesium in 2018 and 2019, and that Ecometal and/or Magnesium Machine, LLC

(“MMP”) received that material. ECF Doc. 31-7 at 8. In his declaration, Sherman stated that

Ecometal had imported 231 tons of magnesium between January 2017 and January 2020 at an

average declared value below U.S. raw materials costs. ECF Doc. 31-7 at 8, 15; see also 41-1 at

4 (Yuan declaration providing a similar, consistent dissolvable magnesium import tonnage figure

for 2015 through July 2020). Sherman said that the importation of these volumes of low-priced

magnesium has caused price erosion and reduced market share of the Terves Magnesium, from

2015 to 2019. ECF Doc. 31-7 at 11-12. Further, according to Sherman, Ecometal originally

identified itself and MMP as the consignee for shipments sent to MMP’s business address, but

Ecometal removed its name from importation records and sent shipments to the private residence

of MMP’s owner after Terves sued. ECF Doc. 31-7 at 8-9.

       B.      Evaluation of Ecometal’s Products

               1.     Testing by Terves

       During the course of this litigation, Terves obtained samples of Ecometal’s dissolvable

wrought magnesium products and sent them to metallurgical expert Lee Swanger, Ph.D. for



                                                8
   Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 9 of 41. PageID #: 6081




testing and evaluation. ECF Doc. 31-1 at 14; see also ECF Doc. 30-2 (Dr. Swanger’s report

addressing the ’653 patent) (sealed); ECF Doc. 48 (Dr. Swanger’s report addressing the ’740

patent) (sealed). In his reports, Dr. Swanger opined that seven grades of Ecometal’s dissolvable

wrought magnesium infringed on the ’653 patent and ’740 patent, but three grades of Ecometal’s

dissolvable wrought magnesium did not. ECF Doc. 31-1 at 4; ECF Doc. 48 at 3 (identifying the

same infringing grades for the ’740 patent as identified for the ’653 patent). Dr. Swanger

performed immersion corrosion testing by placing each sample in a 1000 mL beaker with 800

mL of 3% potassium chloride solution, adjusting the temperature to 90°C (194°F), and

measuring the final dimensions and remaining mass of the samples after 6 hours (or after 3 hours

if the dissolution rate was particularly high). ECF Doc. 30-2 at 6, 26; see also ECF Doc. 48 at 4,

6 (indicating that Dr. Swanger’s ’740 report relied on the same testing conducted and results

obtained for the ’653 report). Dr. Swanger also performed: (1) metallurgical analysis of each

alloy by examining the alloy with an optical microscope and scanning electron microscope

(“SEM”); (2) elemental analysis by energy dispersive x-ray spectroscopy (“EDS”); and

(3) elemental analysis by using inductively coupled plasma-optical emission spectroscopy. ECF

Doc. 30-2 at 7-9.

       Dr. Swanger found that the samples had the following elemental compositions by weight

percentage:

              AJM006     AJM010       AMJ012        AJM016    AJM017       AJM018      AJM023
 Mg           91.28      99.66        96.79         94.73     97.21        98.01       95.93
 Al           7.59       0.07         0.01          4.04      0.01                     0.01
 Zr                                                                        0.07        0.02
 Y            0.01                    0.53          0.02
 Ca                                   0.02
 Ni           0.12       0.17         0.22          0.11      0.11         0.62        2.89
 Cu           0.09                    0.78          0.06      0.72         0.89
 Nd           0.04                                  0.06                               0.17
 Gd           0.03       0.08         0.61          0.07      1.92         0.31        0.45

                                                9
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 10 of 41. PageID #: 6082




 Zn          0.69         0.01        1.03         0.83        0.02         0.01        0.52
 Pb                                                                         0.01
 Sn                                                                         0.06
 Mn          0.15         0.01        0.01         0.08        0.01         0.02        0.01

ECF Doc. 30-2 at 25; ECF Doc. 48 at 5. Dr. Swanger also calculated the following corrosion

rates: (1) 30.85 mg/cm2*hour over 6 hours for AJM006; (2) 36.38 mg/cm2*hour over 6 hours for

AJM010; (3) 34.47 mg/cm2*hour over 6 hours for AJM012; (4) 20.04 mg/cm2*hour over 6 hours

for AJM016; (5) 39.39 mg/cm2*hour over 6 hours for AJM017; (6) 67.06 to 85.80 mg/cm2*hour

over 3 hours for AJM018; and (7) 144.87 mg/cm2*hour over 3 hours for AJM023. ECF Doc.

30-2 at 26; ECF Doc. 48 at 6. He also determined that SEM analyses for each of the samples

showed that particle sizes were predominantly or entirely under 50 μm, and that such particles

constituted a plurality. ECF Doc. 48 at 6-10; see also ECF Doc. 48 at 2 (explaining that

“plurality” means “two or more”).

       When reviewing his SEM imaging at deposition, Dr. Swanger explained that the bright

particles in his imaging demonstrated a higher atomic number than the gray matrix. ECF Doc.

42-8 at 8. Dr. Swanger said that, with the AJM006 sample, the bright particles were understood

to be nickel rich or copper rich particles because: (1) the composition of the alloy included nickel

and copper; and (2) copper and nickel have higher atomic numbers than magnesium or the major

aluminum additive. ECF Doc. 42-8 at 8. Dr. Swanger said that EDS would show that those

bright particles were galvanically-active intermetallic particles containing both magnesium and

Mg2Ni (the only possible intermetallic compound between nickel and magnesium when the

weight percentage of nickel in the magnesium compound was 0.12 and the materials were close

to equilibrium). ECF Doc. 41-10 at 6-18; ECF Doc. 42-8 at 8-10. Dr. Swanger also explained

that pure copper and nickel had higher melting point temperatures than a solidus temperature of

magnesium. ECF Doc. 41-10 at 19.

                                                10
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 11 of 41. PageID #: 6083




       Based on these results, Dr. Swanger opined that the following Ecometal alloys infringed

on the following claims:

              ’653 Patent Claims                          ’740 Patent Claims
 AJM006       1, 4, 45, 46, 47, 49, 52, 54, 61, 69        19, 20, 23, 24, 27, 35, 52, 53, 55, 76, 79, 80
 AJM010       1, 4, 49, 52, 61, 69                        19, 20, 23, 24, 27, 35, 52, 53, 55, 76, 79, 80
 AJM012       1, 4, 45, 46, 47, 49, 52, 54, 61, 69        19, 20, 23, 24, 27, 35, 52, 53, 55, 76, 79, 80
 AJM016       1, 4, 45, 46, 47, 49, 52, 61, 69            19, 20, 23, 24, 27, 35, 52, 53, 55, 76, 79, 80
 AJM017       1, 4, 49, 52, 61, 69                        19, 20, 23, 24, 27, 35, 52, 53, 55, 76, 79, 80
 AJM018       1, 4, 45, 46, 49, 52, 54, 61, 69            19, 20, 23, 24, 27, 35, 52, 53, 55, 76, 79, 80
 AJM023       1, 4, 45, 46, 49, 52, 54, 61, 69            19, 20, 23, 24, 27, 35, 52, 53, 55, 76, 79, 80

ECF Doc. 30-2 at 4, 10-11, 31-68; ECF Doc. 48 at 10, 44-61.

               2.      The Defendants’ Responsive Evidence

       According to Yuan’s declaration, the dissolvable wrought magnesium that Ecometal

imports is manufactured by melting magnesium ingots and adding “master alloys” containing

copper and/or nickel. ECF Doc. 41-1 at 3-4; see also ECF Doc. 41-1 at 20-22 (English

translation of Ecometal’s manufacturer’s bar casting processes for soluble magnesium alloy)

(sealed). At deposition, Ecometal asked Dr. Swanger whether he was familiar with master

alloys. ECF Doc. 41-10 at 19. Dr. Swanger explained that master alloys were pre-alloys that

included the desired amount of a particular element that would be melted into a metal before

casting to obtain desired properties. See ECF Doc. 41-10 at 19 (giving the example of mixing

master alloy ferrosilicon with steel before casting a steel ingot, so the silicon in the master alloy

could assist with controlling grain size or other properties that the alloy designer wanted).

Dr. Swanger said that the melting point temperature of a master alloy (e.g., ferrosilicon) would

be different from the melting point of the pure element (e.g., silicon) based on the phase diagram

for the component metals (e.g., the iron silicon phase diagram). ECF Doc. 41-10 at 19.

Dr. Swanger said that he was not familiar with the use of any master alloys in the production of

the cast magnesium he had evaluated, but he would not be surprised to learn that master alloys

                                                     11
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 12 of 41. PageID #: 6084




were used. ECF Doc. 41-10 at 19, 22. When reviewing the claims in the ’653 patent,

Dr. Swanger said that he did not see any disclosure of adding a master alloy containing an

element that would form a galvanically-active intermetallic phase to a magnesium alloy and that

the patent claims described only the galvanically-active particles present in the final composite,

“[not] . . . any way to get there.” ECF Doc. 41-10 at 20.

       On July 2, 2020, the defendants’ metallurgical expert Dana Medlin, Ph.D., P.E., FASM,

opined that none of the seven grades identified by Terves infringed on the ’653 patent. ECF

Doc. 42. Dr. Medlin explained that, although production of those seven grades involved the

addition of a material that included copper, nickel, iron, and/or cobalt, those materials were

added as master alloys, such as MgNi25 (75% by weight magnesium and 25% by weight nickel).

ECF Doc. 42 at 7. Dr. Medlin said the use of master alloys was significant because the melting

point temperature of those master alloys would be lower than the melting point of both pure

magnesium and the pure additive metal. ECF Doc. 42 at 8-9. For example, MgNi25 would have

a solidus temperature of 506°C and liquidus temperature of 580°C, whereas the melting point

temperature of pure magnesium was 650°C and the melting point temperature of pure nickel

was 1455°C). ECF Doc. 42 at 8-9. And MgCu50 – the mater alloy used to introduce copper to

the copper-containing grades – had a solidus temperature of 485°C and liquidus temperature of

560°C. ECF Doc. 42 at 10. Dr. Medlin said that, because the solidus and liquidus temperatures

of the MgNi25 and MgCu50 used in the production of the seven grades identified by Terves

were lower than the melting point temperature of pure magnesium, they did not meet Claim 1 of

the ’653 patent (i.e., “said additive material having a greater melting point temperature than a

solidus temperature of said magnesium”). ECF Doc. 42 at 8-11.




                                                12
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 13 of 41. PageID #: 6085




       Dr. Medlin also opined that Dr. Swanger’s EDS analysis did not demonstrate that an

intermetallic compound was present. ECF Doc. 42 at 11. Dr. Medlin said that Dr. Swanger had

performed only “semi-quantitative” analysis and formed assumptions based on his understanding

of phase diagrams, but did not perform “any measurable laboratory technique, such as Electron

Backscatter Diffraction (EBSD) or X-Ray Diffraction (XRD).” ECF Doc. 42 at 11. Dr. Medlin

said that such analysis failed to prove that the microconstituents in the alloys were intermetallic

compounds instead of residual master alloys added to the melt. ECF Doc. 42 at 11. Thus,

Dr. Medlin concluded that Dr. Swanger’s analysis did not demonstrate that the galvanically-

active intermetallic particle was formed by the additive material. ECF Doc. 42 at 11.

       On October 15, 2020, Dr. Medlin issued a report, opining that Dr. Swanger had failed to

demonstrate that the seven grades identified by Terves infringed on the ’740 patent. ECF Doc.

65 at 3-5. Specifically, Dr. Medlin opined that Dr. Swanger failed to show that the seven grades

met Claim 19’slimitation – that “a plurality of particles of [the] in situ precipitate [including the

additive material have] a size of no more than 50 μm.” ECF Doc. 65 at 3 (quoting U.S. Patent

No. 10,689,740 col. 40). Dr. Medlin explained that a person of ordinary skill in the art would

understand that the white “specks” shown in the images Dr. Swanger provided of the seven

grades could be something other than an in situ precipitate formed by the additive material, such

as an inclusion. ECF Doc. 65 at 4. Further, Dr. Medlin said that the two-dimensional

cross-sections Dr. Swanger provided for AJM012, AJM018, and AJM023 (ECF Doc. 48 at 6-9)

showed “cloudlike formations” for the particles and would not allow a person of ordinary skill in

the art to determine whether any two particles were no more than 50 μm. ECF Doc. 65 at 4-5.




                                                  13
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 14 of 41. PageID #: 6086




       C.      The Relevant Patents and Prior Art

               1.      Patent No. 10,329,653

       On June 25, 2019, the U.S. Patent and Trademark Office issued the ’653 patent for

“galvanically-active in situ formed particles for controlled rate dissolving tools,” naming Terves

as the assignee. ECF Doc. 1-2 at 1; U.S. Patent No. 10,329,653 (filed Jul. 5, 2017) (issued Jun.

25, 2019). The invention seeks to reduce the costs of manufacturing and using non-drillable

tools, such as sleeves, frac balls, and hydraulic actuating tools used in the oil and gas drilling

industries – while also maintaining or improving the strength and reliability of those tools – by

creating a novel magnesium alloy that allows for the controlled dissolution of those components

in a brine solution (3% potassium chloride) at under certain environmental conditions (90°C).

ECF Doc. 1-2 at 9; U.S. Patent No. 10,329,653 col. 1 l. 18-44. To that end, the ’653 patent

discloses magnesium alloys that can be created by mixing into molten magnesium certain weight

ranges of solid additive materials (“AM”) or secondary metals (“SM”) that have a higher melting

point than magnesium at a temperature lower than the melting point of those AM or SM. ECF

Doc. 1-2 at 9-17; U.S. Patent No. 10,329,653 col. 2-17. This mixture would result in the

formation of solid AMMgx/SMMgx particles, which would be present in an in-situ precipitate

after cooling. ECF Doc. 1-2 at 9-17; U.S. Patent No. 10,329,653 col. 2-17. The unalloyed

additive material or secondary metals would be formed in the solid magnesium or magnesium

alloy. ECF Doc. 1-2 at 9-17; U.S. Patent No. 10,329,653 col. 2-17.

       The ’653 patent makes the following claims relevant to Terves’s motion for preliminary

injunction:

       1.     A magnesium composite that includes in situ precipitation of galvanically-
              active intermetallic phases to enable controlled dissolution of said
              magnesium composite, said magnesium composite comprising a mixture of
              magnesium or a magnesium alloy and an additive material, said additive

                                                  14
Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 15 of 41. PageID #: 6087




         material having a greater melting point temperature than a solidus
         temperature of said magnesium, said additive material constituting about
         0.05 wt. %-45 wt. % of said mixture, said additive material forming
         precipitant in said magnesium composite, said additive material includes
         one or more metals selected from the group consisting of copper, nickel,
         iron, and cobalt, said magnesium composite has a dissolution rate of at least
         5 mg/cm2/hr. in 3 wt. % KCI water mixture at 90° C.

   4.    The magnesium composite as defined in claim 1, wherein said additive
         material includes nickel, said nickel constitutes about 0.05-35 wt. % of said
         magnesium composite, said nickel forms galvanically-active in situ
         precipitate in said magnesium composite.

   45.   A dissolvable magnesium alloy composite for use in a ball or other tool
         component in a well drilling or completion operation, said dissolvable
         magnesium alloy composite comprising over 50 wt. % magnesium; one or
         more metals selected from the group consisting of 0.1-3 wt. % zinc,
         0.01-1 wt. % zirconium, 0.05-1 wt. % manganese, 0.0002-0.04 wt. % boron,
         and 0.4-0.7 wt. % bismuth; and about 0.05-45 wt. % of a secondary metal to
         form a galvanically-active intermetallic particle that promotes corrosion of
         said dissolvable magnesium alloy composite, said secondary metal including
         one or more metals selected from the group consisting of copper, nickel, and
         cobalt, said magnesium alloy composite has a dissolution rate of at least
         5 mg/cm2/hr. in 3 wt. % KCl water mixture at 90° C.

   46.   The dissolvable magnesium alloy composite as defined in claim 45, wherein
         a dissolution rate of said magnesium alloy composite is 5-325 mg/cm2/hr. in
         3 wt. % KCl water mixture at 90° C.

   49.   A magnesium composite that includes in situ precipitation of
         galvanically-active intermetallic phases to enable controlled dissolution of
         said magnesium composite, said magnesium composite comprising a
         mixture of magnesium or a magnesium alloy and an additive material, said
         additive material constituting about 0.05-45 wt. % of said mixture, said
         additive material includes one or more metals selected from the group
         consisting of copper, nickel, titanium, iron, and cobalt, said magnesium
         composite including in situ precipitation of galvanically-active intermetallic
         phases that include said additive material, said additive material located in
         sufficient quantities in said galvanically-active intermetallic phases so as to
         obtain a composition and morphology of said galvanically-active
         intermetallic phases such that a galvanic corrosion rate along said
         galvanically-active intermetallic phases causes said magnesium composite
         to have a dissolution rate of at least at least 5 mg/cm2/hr. in 3 wt. % KCl
         water mixture at 90° C.




                                            15
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 16 of 41. PageID #: 6088




       52.   The magnesium composite as defined in claim 49, wherein said magnesium
             alloy includes over 50 wt. % magnesium, and one or more metals selected
             from the group consisting of aluminum, boron, bismuth, zinc, zirconium,
             and manganese.

       54.   The magnesium composite as defined in claim 49, wherein said magnesium
             alloy includes over 50 wt. % magnesium, and one or more metals selected
             from the group consisting of aluminum in an amount of about 0.5-10 wt. %,
             zinc in an amount of about 0.1-3 wt. %, zirconium in an amount of about
             0.01-1 wt. %, manganese in an amount of about 0.15-2 wt. %, boron in an
             amount of about 0.0002-0.04 wt. %, and bismuth in an amount of about
             0.4-0.7 wt. %.

       61.   The magnesium composite as defined in claim 49, wherein said additive
             material includes nickel, said nickel constitutes about 0.05-35 wt. % of said
             magnesium composite, said nickel forms galvanically-active in situ
             precipitate in said magnesium composite.

       69.   The magnesium composite as defined in claim 49, wherein said additive
             material has a melting point temperature that is 100° C. greater than a
             melting temperature of said magnesium or magnesium alloy.

ECF Doc. 1-2 at 17-20; U.S. Patent No. 10,329,653 col. 18-19, 22-24.

               2.     Patent No. 10,698,740

       On June 23, 2020, the U.S. Patent and Trademark Office issued the ’740 patent for

“galvanically-active in situ formed particles for controlled rate dissolving tools,” naming Terves

as the assignee. ECF Doc. 44-3; U.S. Patent No. 10,689,740 (filed Oct. 12, 2018) (issued Jun.

23, 2020). Like the ’653 patent, the invention disclosed in the ’740 patent seeks reduce the costs

to manufacture and use non-drillable completion tools for oil and gas drilling by creating a novel

magnesium alloy that allows for the controlled dissolution of those components in a brine

solution (3% potassium chloride) at under certain environmental conditions (90°C). ECF Doc.

44-3 at 9-31; U.S. Patent No. 10,689,740 col. 1-46. To that end, the ’740 patent discloses

magnesium alloys that can be created by mixing into molten magnesium certain weight ranges of

solid AM or SM at temperatures lower than or greater than the melting point of one or more of



                                                16
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 17 of 41. PageID #: 6089




the elements of the AM or SM. ECF Doc. 44-3 at 9-24; U.S. Patent No. 10,689,740 col. 2-31.

In any aspect, the alloyed AM and SM in the molten magnesium would precipitate during the

cooling process, resulting in in situ particle formation in the composite in such a manner that

would allow for a controlled dissolution rate when exposed to conductive fluids (such as a 3%

potassium chloride solution). ECF Doc. 44-3 at 9-24; U.S. Patent No. 10,689,740 col. 2-31.

       The ’740 patent makes the following claims relevant to Terves’s motion for preliminary

injunction:

       19.    A dissolvable magnesium cast composite comprising a mixture of
              magnesium or a magnesium alloy and an additive material, said additive
              material includes one or more metals selected from the group consisting of
              a) copper wherein said copper constitutes at least 0.01 wt. % of said
              dissolvable magnesium cast composite, b) nickel wherein said nickel
              constitutes at least 0.01 wt. % of said dissolvable magnesium cast
              composite, and c) cobalt wherein said cobalt constitutes at least 0.01 wt. %
              of said dissolvable magnesium cast composite, said magnesium composite
              includes in situ precipitate, said in situ precipitate includes said additive
              material, a plurality of particles of said in situ precipitate having a size of no
              more than 50 μm, said magnesium composite has a dissolution rate of at
              least 5 mg/cm2/hr. in 3 wt. % KCl water mixture at 90° C.

       20.    The dissolvable magnesium cast composite as defined in claim 19, wherein
              said magnesium composite includes at least 85 wt. % magnesium.

       23.    The dissolvable magnesium cast composite as defined in claim 19, wherein
              said magnesium composite includes no more than 10 wt. % aluminum.

       24.    The dissolvable magnesium cast composite as defined in claim 20, wherein
              said magnesium composite includes no more than 10 wt. % aluminum.

       27.    The dissolvable magnesium cast composite as defined in claim 23, wherein
              said magnesium composite includes at least 50 wt. % magnesium.

       35.    The dissolvable magnesium cast composite as defined in claim 27, wherein
              said magnesium alloy includes over 50 wt. % magnesium and one or more
              metals selected from the group consisting of aluminum, boron, bismuth,
              zinc, zirconium, and manganese.




                                                  17
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 18 of 41. PageID #: 6090




       52.   The dissolvable magnesium cast composite as defined in claim 19, wherein
             said additive material includes nickel, said nickel constitutes 0.1-23.5 wt. %
             of said dissolvable magnesium cast composite.

       53.   The dissolvable magnesium cast composite as defined in claim 20, wherein
             said additive material includes nickel, said nickel constitutes 0.1-23.5 wt. %
             of said dissolvable magnesium cast composite.

       55.   The dissolvable magnesium cast composite as defined in claim 23, wherein
             said additive material includes nickel, said nickel constitutes 0.1-23.5 wt. %
             of said dissolvable magnesium cast composite.

       76.   The dissolvable magnesium cast composite as defined in claim 19, wherein
             said additive material includes one or more metal materials selected from
             the group consisting of 0.1-35 wt. % copper, 0.1-24.5 wt. % nickel and
             0.1-20 wt. % cobalt.

       79.   The dissolvable magnesium cast composite as defined in claim 23, wherein
             said additive material includes one or more metal materials selected from
             the group consisting of 0.1-35 wt. % copper, 0.1-24.5 wt. % nickel and
             0.1-20 wt. % cobalt.

ECF Doc. 44-3 at 28-30; U.S. Patent No. 10,689,740 col. 40-42, 44.

               3.      Prior Art Analysis by Dr. Medlin

       In his expert reports, Dr. Medlin stated that he understood that the ’740 patent was a

“continuation in part” of the ’653 patent; that the ’653 patent was a “division” of the ’010 patent

and related to Application No. 61/981,425; and that the time of the invention for purposes of his

declaration was April 18, 2014 (the filing date for Application No. 61/981,425). ECF Doc. 42 at

2, 6; ECF Doc. 65 at 2-3. Dr. Medlin stated that he reviewed several pieces of prior art related to

dissolvable magnesium and the addition of certain materials to increase corrosiveness or

dissolution rate, most notably: (1) Chinese Pat. Pub. No. CN 103343271 (filed July 8, 2013)

(issued Oct. 9, 2013) (the “Xiao patent”), (ECF Doc. 42-3) (English translation); and

(2) S.F. Hassan & M. Gupta, Development of high strength magnesium based composites using

elemental nickel particulates as reinforcement, 37 J. MATERIALS SCI. 2467-74 (2002) (the



                                                18
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 19 of 41. PageID #: 6091




“Hassan-Gupta article”), (ECF Doc. 42-5). ECF Doc. 42 at 11; ECF Doc. 65 at 5. Dr. Medlin

opined that the Xiao patent and Hassan-Gupta article each independently disclosed every

element of the ’653 patent claims at issue in Terves’s preliminary injunction motion. ECF Doc.

42 at 12-13; see also ECF Doc. 42-4 (chart comparing Xiao patent disclosures to ’653 patent

claims); ECF Doc. 42-6 (chart comparing Hassan-Gupta article disclosures to ’653 patent

claims). Dr. Medlin also opined that: (1) the Xiao patent disclosed every element of Claim 19 of

the ’740 patent (the only independent claim alleged to be infringed in Terves’s preliminary

injunction motion), except the limitation that the in situ precipitate particles be no greater than

50 μm; and (2) the Hassan-Gupta article disclosed the limitation that that the in situ precipitate

particles be no greater than 50 μm. ECF Doc. 65 at 6-9; see also ECF Doc. 65-2 (chart

comparing the Xiao patent and Hassan-Gupta article disclosures to ’740 patent claims)

Accordingly, Dr. Medlin opined that a person of ordinary skill in the art would understand that

the Xiao patent and Hassan-Gupta article anticipated or made obvious the claims at issue in the

’653 patent and ’740 patent. ECF Doc. 42 at 12-13; ECF Doc. 65 at 6-9.

III.   Motion for Preliminary Injunction

       A.      Preliminary Injunction Standard of Review for Patent Cases

       A preliminary injunction is an extraordinary equitable remedy committed to the trial

court’s discretion. Titan Tire Corp. v. Case New Holland, Inc., 566 F.3d 1372, 1375 (Fed. Cir.

2009); see also LEGO v. ZURU Inc., 799 F. App’x 823, 827 (Fed. Cir. Jan. 15, 2020) (noting

that the grant or denial of a motion for preliminary injunction is reviewed for abuse of

discretion). “‘The purpose of a preliminary injunction is to preserve the relative positions of the

parties until a trial on the merits can be held.’” Indivior Inc. v. Dr. Reddy’s Labs., S.A., 752 F.

App’x 1024, 1035 (Fed. Cir. 2018) (quoting Univ. of Tex. V. Camenisch, 451 U.S. 390, 395



                                                 19
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 20 of 41. PageID #: 6092




(1981)). In determining whether to exercise its discretion to issue a preliminary, trial courts

look to four factors: (1) the likelihood of success on the merits; (2) the likelihood that the movant

will suffer irreparable harm without preliminary relief; (3) the balance of equities; and (4) the

public interest. Titan Tire Corp., 566 F.3d at 1375-76 (citing Winter v. Natural Res. Def.

Council, Inc., 555 U.S. 7 (2008)); LEGO, 799 F. App’x at 827. Although courts weigh each

factor, “both case law and logic require that a movant cannot be granted a preliminary injunction

unless it establishes both of the two first factors, i.e., likelihood of success on the merits and

irreparable harm.” Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1350 (Fed.

Cir. 2001).

        B.      Likelihood of Success on the Merits

                1.     The Parties Arguments

        Terves argues that it is likely to succeed on the merits of its claim that defendants

infringed on the ’653 patent because Dr. Swanger’s immersion corrosion testing and inductively

coupled plasma-optical emission spectroscopy of samples of the accused products show

infringement of claims 1, 4, 45, 46, 47, 49, 52, 54, 61, and 69 of the ’653 patent. ECF Doc. 31-1

at 6, 9-11. Terves also argues that is likely to succeed on the merits of its claim that the

defendants infringed on the ’740 patent because the same testing by Dr. Swanger shows that

Ecometal’s products infringe on claims 19, 20, 23, 24, 27, 35, 52, 53, 55, 76, 79, and 80. ECF

Doc. 47-1 at 1-2. As discussed above, Terves also states that it did not include a patent validity

argument in its initial brief because the ’653 patent is presumptively valid, and that it would

“respond to an invalidity challenge if Ecometal oppose[d] the motion on invalidity grounds.”

ECF Doc. 31-1 at 15; see also ECF Doc. 47 (not including any argument or statement regarding

patent validity).



                                                  20
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 21 of 41. PageID #: 6093




       The defendants respond that Terves has not shown a likelihood of success on the merits

of its claims because: (1) the pre-existing Xiao patent and the Gupta article disclosed or made

obvious the relevant claims from the ’653 and ’740 patents; (2) several terms of the ’653 patent

are indefinite; and (3) Terves has not shown that the accused products actually infringe any

claims of the ’653 or ’740 patents. ECF Doc. 40 at 20-25; ECF Doc. 64 at 2-9. Related to their

invalidity argument, the defendants also argue that the ’740 patent is unenforceable due to

Terves’s inequitable conduct in prosecuting that patent (neglecting to provide the USPTO with a

copy of the Xiao patent, inform the USPTO of this litigation, and provide material information

arising from this litigation). ECF Doc. 64 at 6-7. The defendants also argue that Dr. Swanger’s

opinion regarding “additive material” is flawed because it interprets an independent claim in a

way that is inconsistent with a dependent claim. ECF Doc. 64 at 9-10.

       Terves has not filed a reply brief addressing the validity or inequitable conduct

challenges raised in the defendants’ response briefs, and the time for doing so has expired. See

generally CM/ECF for N.D. Ohio Case No. 1:19-cv-1611; see also N.D. Ohio L.R. 7.1(e).

               2.      Likelihood of Success on the Merits Standard

       To show likelihood of success on the merits, the movant must show that: (1) it will likely

prove infringement; and (2) the patent will likely withstand any validity challenges. Titan Tire

Corp., 566 F.3d at 1376 (citing Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1364 (Fed.

Cir. 1997)). The infringement and validity analyses are conducted on a claim-by-claim basis.

Amazon.com, Inc., 239 F.3d at 1351. If the defendant raises “a substantial question concerning

either infringement or validity, i.e., asserts an infringement or invalidity defense that the patentee

cannot prove ‘lacks substantial merit,’ the preliminary injunction should not issue.” Id. at 1350-

51.



                                                 21
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 22 of 41. PageID #: 6094




               3.      Validity and Unenforceability

       At the preliminary injunction stage, the question of patent validity requires a careful

balancing act. On one hand, issued patents are presumptively valid under 35 U.S.C. § 282 at all

stages of the litigation. Titan Tire Corp., 566 F.3d at 1376-77. At the trial stage, the alleged

infringer has the ultimate burden to prove a patent is invalid by clear and convincing evidence.

Purdue Pharma L.P. v. Boehringer Ingleheim GmbH, 237 F.3d 1359, 1365 (Fed. Cir. 2001). But

at the preliminary junction stage, the movant (patent holder) has burden to prove likelihood of

success on the merits and, thus, must show that the alleged infringer likely will not prove that the

patent is invalid. Id. If the alleged infringer does not point to any evidence of invalidity, the

presumption of validity satisfies this burden. Id. If, the alleged infringer argues that a patent is

invalid and with supporting evidence that might raise a “substantial question” concerning

validity, the movant has the burden to persuade the court that the alleged infringer’s validity

challenge lacks substantial merit. Titan Tire Corp., 556 F.3d at 1377-79; Nutrition 21 v. U.S.,

930 F.2d 867, 871 (Fed. Cir. 1991). Absent an effort to meet this burden, a conclusion that the

movant is unable to show a likelihood of success is proper. Cf. Titan Tire Corp., 556 F.3d at

1377 (stating that the movant must satisfy its burden of pointing to contrary evidence “to avoid a

conclusion that it is unable to show a likelihood of success”).

       A patent is deemed invalid if its claims were anticipated or obvious in light of a “prior

art,” i.e. an invention that predates the effective filing date of the asserted patent. See 35 U.S.C.

§§ 102-103. Prior art “anticipates” a patent claim if it contains each and every claimed

limitation. See WM Wrigley Jr. Co. v. Cadbury Adams USA, LLC, 683 F.3d 1356, 1361-62 (Fed.

Cir. 2012); 35 U.S.C. § 102 (explaining that a person is not entitled to a patent if “the claimed

invention was patented, described in a printed publication, or in public use, on sale, or otherwise



                                                 22
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 23 of 41. PageID #: 6095




available to the public before the effective filing date of the claimed invention”). A reference in

a “printed publication” may be considered prior art if there is “sufficient proof of its

dissemination or that it has otherwise been available and accessible to persons concerned with

the art to which the document relates . . .” Carella v. Starlight Archery & Pro Line Co., 804 F.2d

135, 139 (Fed. Cir. 1986) (quoting In re Wyer, 655 F.2d 221, 227 (C.C.P.A. 1981)). In order for

a publication to anticipate an invention, “it is necessary that all of the elements of the invention

or their equivalents be found in one single description or structure, where they do substantially

the same work in substantially the same way.” Tee-Pak, Inc. v. St. Regis Paper Co., 491 F.2d

1193, 1198 (6th Cir. 1974).

       A claim is considered “obvious” if each and every claimed limitation is disclosed in one

or more prior art references, and a person of ordinary skill in the art would be motivated to

combine the references to arrive at the claimed invention. See 35 U.S.C. § 103(a) (explaining

that a patent may not be obtained “if the differences between the claimed invention and the prior

art are such that the claimed invention as a whole would have been obvious before the effective

filing date of the claimed invention to a person having ordinary skill in the art to which the

claims invention pertains”); see also KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 418-19

(2007) (noting that “it can be important to identify a reason that would have prompted a person

of ordinary skill in the relevant field to combine the elements in the way the claimed new

invention does”); Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1374 (Fed. Cir. 2008)

(explaining that “some kind of motivation must be shown from some source, so that the jury can

understand why a person of ordinary skill would have thought of either combining two or more

references or modifying one to achieve the patented method” (citation omitted))). When

considering whether the subject matter of a patent claim is obvious, “neither the particular



                                                 23
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 24 of 41. PageID #: 6096




motivation nor the avowed purpose of the patentee controls.” See KSR Intern. Co., 550 U.S. at

419. Instead, “[w]hat matters is the objective reach of the claim.” See id. For example, one way

a claim can be found obvious is if “there existed at the time of invention a known problem for

which there was an obvious solution encompassed by the patent's claims.” See id.

       Unenforceability as a result of inequitable conduct is a similarly treated, but distinct

concept from validity. See Purdue Pharma L.P., 237 F.3d at 1366 (“[A]t trial, [the defendant]

bears the ultimate burden of proving inequitable conduct by clear and convincing evidence,

while [the patentee has] the burden on the preliminary injunction of showing that [the

defendant’s] claim lacks substantial merit.”). As with other equitable considerations, a finding of

inequitable conduct at the preliminary injunction stage is committed to the discretion of the trial

court. Id. A defendant can set out an inequitable conduct claim by arguing and providing

evidence that, among other things, the patentee failed to disclose material information during the

patent prosecution process with an intent to deceive the USPTO. Id.; see also Bristol-Myers

Squibb Co. v. Rhone-Poulenc Rorer, Inc., 326 F.3d 1226, 1234 (Fed. Cir. 2003) (finding that an

article which was not prior art was material to the enablement issue and explaining that

“[m]ateriality is not limited to prior art but embraces any information that a reasonable examiner

would be substantially likely to consider important in deciding whether to allow an application to

issue as a patent”); USPTO, Information Under 37 C.F.R. 1.56(a), MANUAL OF PATENT

EXAMINING PROCEDURE § 2001.04, available at https://www.uspto.gov/web/offices/pac/mpep/

s2001.html#d0e195585 (last visited Dec. 3, 2020) (explaining that the information that must be

disclosed is “all encompassing” and includes “litigation statements”). And, as with validity,

when the defendant raises the issue at the preliminary injunction stage, the movant has the




                                                 24
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 25 of 41. PageID #: 6097




burden to demonstrate that the inequitable conduct defense lacks substantial merit. Purdue

Pharma L.P., 237 F.3d at 1366.

       Terves has not met its burden to establish that the defendants’ validity and inequitable

conduct challenges to the ’653 patent and ’740 patent lack substantial merit. Purdue Pharma

L.P., 237 F.3d at 1365-66; Titan Tire Corp., 556 F.3d at 1377-79; Nutrition 21, 930 F.2d at 871.

Although the defendants had set out a validity challenge in their answer to Terves’s first

amended complaint, Terves – properly, even if unwisely – punted on the issue and expressly

declined to provide any validity analysis unless the defendants raised the issue in their responsive

motion briefing. Purdue Pharma L.P., 237 F.3d at 1365; ECF Doc. 31-1 at 15. When the

defendants’ responsive briefing argued that the ’653 patent and ’740 patent were invalid and

proffered expert reports that – if accepted as true – established that prior art anticipated or

rendered obvious the claims in the ’653 patent and ’740 patent, the defendants met their burden

to field an argument that would raise a “substantial question” concerning validity. Purdue

Pharma L.P., 237 F.3d at 1365; 35 U.S.C. §§ 102-103; WM Wrigley Jr. Co., 683 F.3d 1356,

1361-62; Carella, 804 F.2d at 139; Tee-Pak, Inc., 491 F.2d at 1198; KSR Intern. Co., 550 U.S. at

418-19; Innogenetics, N.V., 512 F.3d at 1374; ECF Doc. 40 at 20-25; ECF Doc. 42 at 2, 6-13;

ECF Doc. 64 at 2-9; ECF Doc. 65 at 2-9. Similarly, Terves was not initially required to set out

an inequitable conduct avoidance argument in its initial motions. See Purdue Pharma L.P., 237

F.3d at 1366. But the defendants set out an inequitable conduct argument in their responsive

briefing. See ECF Doc. 64 at 6-7. At that point, Terves could no longer rest on the presumption

that the ’653 patent and ’740 patent were valid and enforceable. Pharma L.P., 237 F.3d at 1365.

Terves was required to present an argument that the defendants’ validity and inequitable conduct




                                                  25
    Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 26 of 41. PageID #: 6098




challenges lacked substantial merit. Purdue Pharma L.P., 237 F.3d at 1365-66; Titan Tire

Corp., 556 F.3d at 1377-79; Nutrition 21, 930 F.2d at 871.

        But Terves still has not raised any argument that the defendants’ validity and inequitable

conduct challenges lack substantial merit. See generally CM/ECF for N.D. Ohio Case No. 1:19-

cv-1611 (no reply brief filed). Terves’s failure to raise such an argument comes not only after

Terves had recognized its burden to do so in its initial brief, but also after the undersigned alerted

Terves to the deficiency and indicated Terves could seek leave to file a reply brief out of rule.

ECF Doc. 31-1 at 15; CM/ECF for N.D. Ohio Case No. 1:19-cv-1611, Minutes of Proceedings

dated Nov. 23, 2020. And, although Terves has sought leave to submit evidence (Dr. Swanger’s

responsive expert report) that might support a validity argument were Terves to make one, this

court’s functions do not include the deployment of its own inductive reasoning to fabricate legal

and factual arguments for one of the parties from a proffered piece of evidence. Cf. McPherson

v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“‘Issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived. It is not

sufficient for a party to mention a possible argument in the most skeletal way, leaving the court

to . . . put flesh on its bones.’” (quoting Citizens Awareness Network, Inc. v. United States

Nuclear Regulatory Comm’n, 59 F.3d 284, 293-94 (1st Cir. 1995))); ECF Doc. 68-1; see also

Section IV, below. Thus, because Terves has not briefed any argument to contend that

defendants have not raised a “substantial question” on the validity issue, I conclude that Terves

has not met its burden to establish that the ’653 patent and ’740 patents are not vulnerable to a

validity challenge. As a result, Terves has not shown it is likely to succeed on the merits. 5 Titan


5
  Alternatively, the court could find that Terves has waived – for purposes of its preliminary injunction
motions only – any argument that the defendants have not raised a substantial question as to the validity
of the ’653 patent and ’740 patent by failing to raise such an argument in its briefing. See Promega Corp.
v. Life Techs. Corp., 875 F.3d 651, 661 (Fed. Cir. 2017) (stating that the Federal Circuit apples the waiver

                                                    26
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 27 of 41. PageID #: 6099




Tire Corp., 556 F.3d at 1376-77; Amazon.com, Inc., 239 F.3d at 1350-51. Likewise, because

Terves has not briefed any argument (or any responsive evidence) confronting the defendants’

inequitable conduct defense to the preliminary injunction, I conclude that Terves also has not

met its burden to establish that the ’740 patent is not vulnerable to an unenforceability challenge.

As a result, it has not shown that it is likely to succeed on the merits. 6 Purdue Pharma L.P., 237

F.3d at 1366; Titan Tire Corp., 556 F.3d at 1376-77; Amazon.com, Inc., 239 F.3d at 1350-51.

        Accordingly, I recommend that Terves’s motions for a preliminary injunction (ECF Doc.

30; ECF Doc. 31; ECF Doc. 47) be DENIED.

                4.      Infringement

        To show infringement, the movant must show that the accused product meets the claims

set out in the patent. See Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc)

(“It is a bedrock principle of patent law that the claims of a patent define the invention to which

the patentee is entitled to the right to exclude.”). In evaluating whether an accused product meets

the claims set out in the relevant patent, courts often must construe the claims of the patent and

compare the construed claims to the accused product. Tinnus Enters., LLC v. Telebrands Corp,

846 F.3d 1190, 1203 (Fed. Cir. 2017) (citing Advanced Steel Recovery, LLC v. X-Body Equip.,

Inc., 808 F.3d 1313, 1316 (Fed. Cir. 2015)). Claim construction is a matter of law “exclusively

within the province of the court.” Markman v. Westview Instrs., Inc., 517 U.S. 370, 372 (1996).




law of the regional circuit); Glidden Co. v. Kinsella, 386 F. App’x 535, 544 n.2 (citing Murr. v. United
States, 200 F.3d 895, 902 n.1 (6th Cir. 2000)) (“A party’s failure to raise an argument before [a]
magistrate judge constitutes a waiver.”).
6
  Terves did file a motion to dismiss the inequitable conduct claims in the defendants’ answer on
November 25, 2020. ECF Doc. 69. But this motion to dismiss is not responsive briefing in the
preliminary injunction proceedings and, even if successful, would not as a matter of rule conclusively
establish that the defendants could never assert a colorable inequitable conduct claim. See, e.g., Sun
Microsystems v. Dataram Corp., No. 96-20708, 1997 U.S. Dist. LEXIS 4557, at *12-14 (dismissing an
inequitable conduct claim without prejudice).

                                                    27
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 28 of 41. PageID #: 6100




       Both parties have submitted extensive briefing on claim construction and infringement

and bolstered their arguments with expert reports supporting their respective positions. See ECF

Doc. 30-2; ECF Doc. 31-1 at 6, 9-11; EF Doc. 37; ECF Doc. 36; ECF Doc. 40 at 20-25; ECF

Doc. 42; ECF Doc. 45; ECF Doc. 46; ECF Doc. 47-1 at 1-2; ECF Doc. 48; ECF Doc. 64 at 2-9;

ECF Doc. 65. Arguably, the defendant’s production of expert reports supporting their argument

that the magnesium materials they imported did not infringe upon Terves’s patents could be

found to raise a “substantial question” on the issue of infringement sufficient to defeat Terves’s

argument that it is likely to succeed on the merits of its claims. Amazon.com, Inc., 239 F.3d at

1350-51; Phillips, 415 F.3d at 1312; Tinnus Enters., LLC, 846 F.3d at 1203. Nevertheless, such

a finding would be premature when the parties’ competing expert reports have not been subject

to cross-examination at an evidentiary hearing. See Certified Restoration Dry Cleaning Network,

L.L.C. v. Tenke Corp., 511 F.3d 535, 553 (6th Cir. 2007) (no evidentiary hearing is required

when there is no genuine issue of material fact); cf. Warner Chilcott Labs. Ireland Ltd. v. Mylan

Pharms., Inc., 451 F. App’x 935, 939 (Fed. Cir. 2011) (stating that a preliminary injunction

cannot be granted without an evidentiary hearing when granting the injunction would require

resolution of disputed facts). Because I recommend that Terves’s motion for preliminary

injunction be denied without an evidentiary hearing on the basis of Terves’s failure to meet its

burden to show that its patents are not vulnerable to a validity challenge and that alone is a

sufficient basis for denying the motion, I will not recommend a finding on the issue of

infringement.




                                                 28
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 29 of 41. PageID #: 6101




       C.      Irreparable Harm

               1.      The Parties’ Arguments

       Terves argues that it will be irreparably harmed if the defendants are not preliminarily

enjoined from continuing to import infringing magnesium materials. ECF Doc. 31-1 at 12-18;

ECF Doc. 47-1 at 2. Terves’s myriad bases upon which it believes it will be irreparably harmed

include: (1) loss of market share compounded by its lack of diversification; (2) price erosion for

dissolvable wrought magnesium; (3) loss of customers; (4) potential insolvency and an inability

to meet capital debts; (5) Ecometal and Yuan’s “judgment-proof” status, due to their lack of

tangible assets, the fact that they’re Canadian, the possibility that their money is “in Chinese

banks or other offshore accounts,” and the possibility that Ecometal could be dissolved if it loses

this case; (6) loss of reputation for the exclusivity of its product; and (7) direct competition

against Ecometal. ECF Doc. 31-1 at 12-18; ECF Doc. 47-1 at 2.

       Ecometal responds that the court should deny Terves’s motion for preliminary injunction

because Terves has failed to show that it would suffer irreparable harm without an injunction.

ECF Doc. 40 at 7, 14-20; ECF Doc. 64 at 2. Specifically, Ecometal argues that Terves cannot

show irreparable harm because: (1) it has not proven that any alleged harm (loss of market share,

loss of customers, loss of exclusivity reputation, potential insolvency) was caused by Ecometal

and not a different competitor; (2) Terves has not shown that it has lost any customers to

Ecometal, which sells exclusively to one buyer and that buyer provides materials only to one

end-user, both of which are not former Terves customers; (3) the price drop for magnesium

alloys began with a different importer that Terves has not identified; and (4) Terves did not show

that there is a connection between the claims in the patent and the demand for the accused

products. ECF Doc. 40 at 14-20; ECF Doc. 64 at 2.



                                                  29
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 30 of 41. PageID #: 6102




               2.      Irreparable Harm Standard

       A showing of likelihood of success on the merits is not the end of the preliminary

injunctive relief inquiry. A movant must also demonstrate that it would suffer irreparable harm

if a preliminary injunction does not issue. See Apple, Inc. v. Samsung Elecs. Co., Ltd., 695 F.3d

1370, 1374 (Fed. Cir. 2012) (“Apple II”) (explaining that a patentee “must make a clear showing

that it is at risk of irreparable harm, which entails showing a likelihood of substantial and

immediate irreparable injury.” (quoting Apple, Inc. v. Samsung Elecs. Co., Ltd., 678 F.3d 1314,

1325 (Fed. Cir. 2012) (“Apple I”))). A patentee’s “harm from the denial of a preliminary

injunction is irreparable if it is not fully compensable by monetary damages.” See Overstreet v.

Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 576 (6th Cir. 2002); see also Celsis in Vitro,

Inc. v. CellzDirect, Inc., 664 F.3d 922, 930 (Fed. Cir. 2012) (explaining that “the irreparable

harm inquiry seeks to measure harms that no damages payments, however great, could

address.”). The patentee “must also establish that the harm is sufficiently related to the

infringement.” Apple I, 695 F.3d at 1374. Thus, to satisfy the irreparable harm requirement, the

movant must demonstrate that: (1) absent an injunction, it will suffer irreparable harm; and

(2) there is a sufficiently strong casual nexus relating the alleged harm to the alleged

infringement. Id.

       In determining whether a movant has met its burden to show that it will suffer irreparable

harm, courts look to numerous factors and the specific circumstances of the case. Cf. eBay Inc.

v. MercExchange, L.L.C., 547 U.S. 388, 393-94 (2006) (rejecting the application of a categorical

rule that a movant’s licensing of its patent precludes a showing of irreparable harm and directing

courts consider the particular circumstances of the case and exercise their discretion “consistent

with traditional principles of equity”). Factors that might weigh in favor of a finding of



                                                 30
    Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 31 of 41. PageID #: 6103




irreparable harm include: (1) loss of market share and customers; (2) price erosion; (3) loss of

brand recognition or reputation; (4) workforce reduction; (5) direct competition in a market

dominated by two manufacturers (the movant and the alleged infringer); and (6) the likelihood

that a judgment would not be collectable or enforceable against the nonmovant. Celsis in Vitro,

Inc. v. CellzDirect, Inc., 664 F.3d 922, 930 (Fed. Cir. 2012) (“Price erosion, loss of goodwill,

damage to reputation, and loss of business opportunities are all valid grounds for finding

irreparable harm.”); Metalcraft of Mayville, Inc. v. Toro Co., 848 F.3d 1358, 1368 (Fed. Cir.

2017) (loss of a particularly important, “lifelong” customer); Standard Havens Prods. v. Gencor

Indus., 897 F.2d 511, 515 (employee layoffs, immediate insolvency, and extinction); Trebro

Mfg. v. Firefly Equip., LLC, 748 F.3d 1159, 1170 (Fed. Cir. 2014) (loss of market share, loss of

customers, and employee layoffs); Douglas Dynamics, LLC v. Buyers Prods. Co., 717 F.3d

1337, 1345 (Fed. Cir. 2013) (direct competition); Presidio Components, Inc. v. Am. Tech

Ceramics Corp., 702 F.3d 1351, 1363 (Fed. Cir. 2012) (direct and substantial competition for the

same customers); Canon, Inc. v. GCC Int’l, Ltd., 263 F. App’x 57, 62 (Fed. Cir. 2008) (“little

probability that [the movant] could effect the collection of a money judgment”). Factors that

might weigh against a finding of irreparable harm include: (1) the movant’s delay in seeking

relief; (2) availability of calculable money damages or likelihood that money damages could

adequately compensate the plaintiff; (3) the likelihood that the movant’s sales would be

diminished regardless of the infringing product; (4) that any alleged harm is insubstantial or

trifling; (5) the existence of multiple other market players 7 with similar or greater market share

than the nonmovant; and (6) the lack of a causal nexus between the alleged harm and the alleged

infringement. Apple I, 678 F.3d at 1324-26 (delay in seeking a preliminary injunction, “merely


7
 But not other infringers. See Pfizer, Inc. v. Teva Pharms. USA, Inc., 429 F.3d 1364, 1381 (Fed. Cir.
2005) (“The act that other infringers may be in the marketplace does not negate irreparable harm.”).

                                                   31
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 32 of 41. PageID #: 6104




trifling” harm, last sales notwithstanding the accused product, availability of calculable

damages); Apple II, 695 F.3d at 1374-75 (causal nexus, infringing feature drives demand for the

accused product); EcoServices, LLC v. Certified Aviation Servs., LLC, 340 F. Supp. 3d 1004,

1024 (C.D. Cal. 2018) (“Because Plaintiff has lost customers to competitors other than

Defendant, this does not favor a finding of irreparable harm.” (citing Belden Techs. Inc. v.

Superior Essex Commc’ns LP, 802 F. Supp. 2d, 555, 577 (D. Del. 2011) (finding no irreparable

harm when “plaintiffs and defendants are not the only competitors in [a] multi-supplier market”),

and Apple I, 678 F.3d 1324-25 (“A mere showing that [plaintiff] might lose some insubstantial

market share as a result of [Defendant’s] infringement is not enough.”))).

               3.      Analysis

       As discussed in greater detail below, I find that Terves has not met its burden to show

that it is likely to suffer irreparable harm if an injunction does not issue. And this conclusion can

be reached without an evidentiary hearing because the evidence and briefing in the record is

insufficient to create a genuine issue of fact as to whether Terves is likely to suffer irreparable

harm. See Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535,

553 (6th Cir. 2007) (no evidentiary hearing is required when there is no genuine issue of material

fact); cf. Warner Chilcott Labs. Ireland Ltd. v. Mylan Pharms., Inc., 451 F. App’x 935, 939 (Fed.

Cir. 2011) (stating that a preliminary injunction cannot be granted without an evidentiary hearing

when granting the injunction would require resolution of disputed facts).

                       a.      Loss of Market Share, Price Erosion, Loss of Customers, Loss
                               of Exclusivity, and Competition

       One of the key issues that must be resolved in order to address Terves’s claims that it has

lost market share, experienced price erosion, and lost exclusivity in the market is: how should the

market for Terves’s product be framed? Neither party has specifically addressed this issue. See

                                                  32
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 33 of 41. PageID #: 6105




generally ECF Doc. 30; ECF Doc. 31-1; ECF Doc. 40; ECF Doc. 41; ECF Doc. 47-1; ECF Doc.

64. Based on the record, however, there are two options: (1) the market for dissolvable products

for use in the manufacture of tools in the oil drilling industry; or (2) the market for dissolvable

cast magnesium products for use in the manufacture of tools in the oil drilling industry.

Obviously, using the narrower frame – the market for dissolvable cast magnesium – would

benefit Terves. But it makes little sense to apply that narrow framing. Terves’s own evidentiary

submissions and Sherman’s deposition testimony indicate that Terves’s products compete against

all dissolvable products used to manufacture tools in the oil drilling industry – dissolvable

plastics, dissolvable aluminum, and dissolvable magnesium produced through powder

metallurgy. See ECF Doc. 31-7 at 4-5; ECF Doc. 41-6 at 12-13 (sealed); ECF Doc. 41-7 at 2

(sealed) (indicating that the “Dissolvable Plug Market” was 4.7% magnesium products, 2.3%

polymer products, and 93 % “composite” products in 2018).

       Applying the broader view of the market in which Terves’s products compete, Terves has

not shown that any lost market share, price erosion, lost customers, lost exclusivity, and

increased competition has resulted from defendants’ activities. Instead, it is more likely that

these alleged harms are of a more complex etiology. The myriad non-cast magnesium products

against which Terves’s products compete are just as likely the cause of these harms as the

defendants’ activities – especially when Terves’s own evidentiary submissions indicate that it

lost its customers to another unidentified competitor, Terves has not submitted any evidence

indicating that it tested the products its known-lost customers purchased from the unidentified

competitor to determine whether those products were made of infringing material. That supports

the inference that Terves can lose customers for reasons other than patent infringement.

Moreover, because there appears to be no factual dispute that the defendants’ sole customer and



                                                 33
    Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 34 of 41. PageID #: 6106




end-user was never a Terves customer, Terves cannot show that those sales were the result of the

alleged infringement. 8 See ECF Doc. 31-7 at 4-5, 9-10; ECF Doc. 41-2 (sealed declaration of

defendants’ customer); ECF Doc. 41-6 at 6, 12-13; ECF Doc. 41-8. This is also compounded by:

(1) Sherman’s deposition testimony, indicating that a different tool manufacturer was

responsible for significantly more dissolvable tools in the market than the defendant’s customer

and end-user; and (2) Terves’s charges indicating that it lost customers because its products were

not price-competitive in foreign markets. Apple I, 678 F.3d at 1324-26; EcoServices, LLC, 340

F. Supp. 3d at 1024; ECF Doc. 41-6 at 9-10; ECF Doc. 41-7 at 2; ECF Doc. 41-8 at 9. At the

very least, the record evidence weighs against an irreparable harm finding because it

demonstrates that the defendants are only one of many competitors, several of which dominate a

greater market share than defendants. Apple I, 678 F.3d at 1324-25; EcoServices, LLC, 340 F.

Supp. 3d at 1024; Belden Techs. Inc., 802 F. Supp. 2d at 577. In light of this evidence, I

conclude that Terves has not created a genuine issue of fact, much less met its burden to show

clear evidence, that there is: (1) a sufficient causal nexus between the defendants and the alleged

lost market share, price erosion, lost customers, lost exclusivity, and increased competition; or

(2) that the alleged harms would not continue if a preliminary injunction were issued. Apple I,

678 F.3d at 1324-25; Apple II, 695 F.3d at 1374-75.

                       b.      Potential Insolvency & Layoffs

       Terves’s potential insolvency and layoffs argument is also unconvincing. Terves’s own

evidentiary submissions and Sherman’s testimony indicate that the company began having


8
  And the possibility that the defendants’ customer was a potential customer is not enough to show
“irreparable harm” – especially when that customer could have resorted to any of the myriad non-
infringing, non-cast magnesium products in the market. See Toxco Inc. v. Chu, 724 F. Supp. 2d 16, 30
(D.D.C. 2010) (noting that an alleged harm must be concrete and not speculative); see also Automated
Merch. Sys. v. Crane Co., 357 F. App’x 297, 300 (Fed. Cir. 2009) (noting that a speculative loss of
market share is insufficient).

                                                  34
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 35 of 41. PageID #: 6107




financial difficulties after losing major customers to competitors other than defendants, but it

weathered the storm by developing new products (such as dissolvable rubbers). ECF Doc. 31-7

at 9-10; ECF Doc. 41-6 at 7. Terves has not produced any evidence that it has begun to

undertake layoffs or that its coffers are running dry. Instead, Terves’s evidence that it might

become insolvent is based on: (1) the fact that it must make payments as a result of its decision

to take on capital debt, which it used to expand operations and equipment; and (2) lost sales.

ECF 31-7 at 10. But it is hard to draw (and Terves has not drawn) a causal nexus between

Terves’s choice to take on capital debt for expansion and defendants’ activities. Apple II, 695

F.3d at 1374. And lost sales – absent the kinds of harms that I have already found Terves has

failed to establish – is not an “irreparable harm,” but a harm that could be remedied by monetary

damages. See Automated Merch. Sys. v. Crane Co., 357 F. App’x 297, 300 (Fed. Cir. 2009)

(“[L]ost sales standing alone are insufficient to prove irreparable harm . . . no matter how much

evidence of lost revenue [plaintiff] presented . . .”); Abbot Labs. V. Andrx Pharms., Inc., 452

F.3d 1331, 1348 (Fed. Cir. 2006). Further, Terves also indicates that the market pressures from

COVID-19, the low price of oil, and its other competitors are also major factors in its loss of

customers, possible insolvency, and potential layoffs. See ECF Doc. 31-1 at 20. Moreover,

Terves’s nearly one-year delay in seeking preliminary injunctive relief after filing this action also

casts doubt upon its prediction that it will become insolvent without a preliminary injunction.

Apple I, 678 F.3d at 1324-26. Thus, I find that Terves has failed to meet its burden to show:

(1) that there is a causal nexus between defendants’ activities and Terves’s speculation that it

may become insolvent and undertake layoffs; (2) that Terves’s speculative insolvency would be

any less likely if the defendants were preliminarily enjoined; and (3) that monetary damages

would be insufficient to remedy its alleged financial difficulties (lost sales and interest on capital



                                                  35
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 36 of 41. PageID #: 6108




debt). Apple II, 695 F.3d at 1374-75; Apple I, 678 F.3d at 1324-25; Overstreet, 305 F.3d at 576;

Celsis in Vitro, Inc., 664 F.3d at 930.

                       c.      Judgment-Proof Defendants

       As with its other irreparable harm arguments, Terves’s argument that defendants are

“judgment-proof” is too speculative to satisfy its burden. Ordinarily, when a plaintiff alleges that

a defendant is “judgment-proof,” some kind of evidence must be adduced that shows that the

defendant either does not have sufficient assets/funds to cover a judgment or that attempts to

reach those assets would be futile. See, e.g., SkyHawke Techs., LLC v. GolfzonDec, Inc., No. 19-

1692, 2020 U.S. Dist. LEXIS 194303, at *31-32 (C.D. Cal., Aug. 3, 2020) (finding insufficient a

single record of a defendant’s profit and loss results from 2008 through 2017 showing a

cumulative loss of $6.9 million over 10 years because the record did “not contain any

information about [the defendant’s] assets and liabilities”); see also Cordis Corp. v. Medtronic,

Inc., 780 F.2d 991, 996 (Fed. Cir. 1985) (holding that the plaintiff “made no showing that [the

defendant] is financially irresponsible or might be judgment-proof at the end of the litigation”).

Terves has not shown that defendants are financially irresponsible, produced any evidence of any

losses defendants might have experienced, or produced any evidence that the defendants lack

assets. Instead, Terves says defendants are “judgment-proof” because: (1) Ecometal is an

industry middleman; (2) defendants are Canadian; and (3) defendants have a relationship with

China and, as a result, might have Chinese bank accounts. See ECF Doc. 31-1 at 22-23. But

Ecometal’s status as an industry middleman is not evidence of financial irresponsibility and that

status, alone, does not establish that Ecometal is devoid of assets (including financial assets). Cf.

SkyHawke Techs., LLC, 2020 U.S. Dist. LEXIS 194303, at *31-32. Likewise, that defendants

have a relationship with China and might have Chinese bank accounts is too speculative to



                                                 36
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 37 of 41. PageID #: 6109




establish that they are “judgment-proof.” But cf. Canon Inc. v. GCC Int’l, Ltd., 450 F. Supp.

243, 255 (S.D.N.Y. 2006) (finding a defendant “judgment-proof” when the plaintiff had

produced evidence that the defendants’ US assets totaled $30,000 and defendants’ counsel

indicated that he did not know where defendants’ bank accounts were located), aff’d 263 F.

App’x 57 (Fed. Cir. 2008). And the remaining ground for finding defendants “judgment-proof”

– that they are Canadian – is spurious in light of the Supreme Court of Canada’s enforcement-of-

foreign-judgments decisions in Beals v. Saldanha, 2003 S.C.C. 72 (2003), Pro Swing Inc. v.

ELTA Golf Inc., 2006 S.C.C. 52 (2006), and Chevron Corp., et al. v. Yaiguaje, et al., 2015

S.C.C. 42 (2015). Thus, I find that Terves has not met its burden to show that it is likely to

suffer irreparable harm as a result of defendants being “judgment-proof.” Apple II, 695 F.3d at

1374.

        In sum, Terves’s briefing and evidentiary submissions do not create a genuine issue

(much less make a clear showing necessary to satisfy its burden) that it will be irreparably

harmed if it is not granted a preliminary injunction. Apple II, 695 F.3d at 1374-75; Amazon.com,

Inc., 239 F.3d at 1350. Accordingly, I recommend that Terves’s motions for a preliminary

injunction (ECF Doc. 30; ECF Doc. 31; ECF Doc. 47) be DENIED on this additional basis.

IV.     Motion for Leave to File Rebuttal Expert Report

        In its “unopposed motion for leave to file rebuttal expert report,” Terves correctly notes

that Fed. R. Civ. P. 6(b)(1)(B) governs whether leave should be granted to file a reply (or other

responsive material) after the time for doing so has expired. ECF Doc. 68 at 1. Under that rule,

a party seeking to make a filing after time for doing so has expired must show: (1) good cause

for the extension; and (2) that the failure to act before the expiration of the deadline was the

result of excusable neglect. Fed. R. Civ. P. 6(b)(1)(B).



                                                 37
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 38 of 41. PageID #: 6110




       Terves asserts that “[g]ood cause exists because of the lack of clarity under the Federal

Rules of Civil Procedure, the Local Patent Rules, and the Local Rules as to the deadlines for

supplemental rebuttal reports . . . .” ECF Doc. 68 at 1. Terves – despite direction from the court

– misunderstands its deficiency here. As the court stated during the status conference and noted

in its minutes, Terves has not filed a reply brief. A reply brief is necessary to set forth a legal

argument that the defendants’ invalidity and inequitable conduct challenges lack substantial

merit, and the mere submission of evidence that should be appended to a reply brief as support

for the arguments therein is not enough. Cf. McPherson, 125 F.3d at 995-96 (“‘Issues adverted

to in a perfunctory manner, unaccompanied by some effort at developed argumentation, are

deemed waived. It is not sufficient for a party to mention a possible argument in the most

skeletal way, leaving the court to . . . put flesh on its bones.’” (quoting Citizens Awareness

Network, Inc., 59 F.3d at 293-94)). And Terves recognized that it would need to file such a reply

brief setting forth such arguments in the initial motion brief that it filed in April 2020. ECF Doc.

30-1 at 15 (sealed); ECF Doc. 31-1 at 15 (redacted).

       Notwithstanding that Terves has not sought leave to file a reply brief, its argument that

the rules “lack clarity” is unavailing. The Local Rules plainly state that a reply to a response

brief is due within 14 days after the response for a dispositive motion or 7 days after the response

for a nondispositive motion. N.D. Ohio L.R. 7.1(e). This rule is nearly identical to every other

local rule in this circuit. Compare N.D. Ohio L.R. 7.1(e), with S.D. Ohio L.R. 7.2(a)(3); W.D.

Mich. L.R. 7.2(c), 7.3(c); E.D. Mich. L.R. 7.1(e); W.D. Ky. L.R. 7.1(c); E.D. Ky. L.R. 7.1(c);

W.D. Tenn. L.R. 7.2(c); M.D. Tenn. L.R. 7.01(a)(4); E.D. Tenn. L.R. 7.1(a). If there is any

confusion in these rules, it is not whether Terves had any deadline, but whether that deadline was




                                                  38
     Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 39 of 41. PageID #: 6111




14 days or 7 days. 9 N.D. Ohio L.R. 7.1(e). Even if Terves was confused about the applicable

deadline, Terves has not provided any explanation why it did not seek clarification from the

court regarding its deadline. 10 In any event, Terves missed both deadlines by a lot. A reply to

the defendants’ response brief related to the ’653 patent was due on July 20, 2020 if the 14-day

deadline applied. See ECF Doc. 41 (filed on Jul. 6, 2020). And a reply to the defendants’

response brief related to the ’740 patent was due on October 29, 2020. See ECF Doc. 64 (filed

on Oct. 15, 2020). Terves did not mention to the court its intent to file any responsive material

until weeks later, on November 20, 2020.

        Terves has also not shown that its failure to file any responsive material by the deadline

or seek an extension to do so before the deadline expired, was the result of excusable neglect. In

fact, Terves’ motion does not mention “excusable neglect” at all. See generally ECF Doc. 68.

At the very least, the court would have expected Terves to give some explanation – such as that:

(1) it sought a responsive expert report soon after it received Dr. Medlin’s expert report

regarding the validity of the ’653 patent in January, but it took Dr. Swanger over 11 months to

produce it; (2) that it quickly sought to have Dr. Swanger update his report to address Dr.

Medlin’s supplemental expert report addressing the ’740 patent (which was nearly identical to

the report addressing the ’740 patent), but it took over one month for Dr. Swanger to update his

report or produce a new one; or (3) that Terves inadvertently let the deadline slip. But no such

explanation appears in Terves’s motion.

        Simply put, Terves’s has not shown the “good cause” or “excusable neglect” that Fed. R.

Civ. P. 6(b)(1)(B) requires. And, even Terves had made the requisite showing, the submission of



9
10
  This is especially perplexing when record demonstrates that the court was responsive to motions for
clarification when filed. See, e.g., ECF Doc. 62.

                                                   39
Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 40 of 41. PageID #: 6112
  Case: 1:19-cv-01611-DCN Doc #: 72-1 Filed: 12/07/20 41 of 41. PageID #: 6113




inequitable conduct arguments, Terves’s motion to file its expert report out of rule (ECF Doc.

68) is DENIED. Further, because Terves has failed to present a legal argument confronting the

defendants’ validity and inequitable conduct arguments and because Terves’s briefing and

evidence fail to set out a genuine issue of fact as to irreparable harm, an evidentiary hearing is

not necessary to resolve Terves’s motions for preliminary injunction. See Certified Restoration

Dry Cleaning Network, L.L.C., 511 F.3d at 553; Warner Chilcott Labs. Ireland Ltd., 451 F.

App’x at 939. Accordingly, the previously-entered non-document order granting Terves’s

motion for an evidentiary hearing is VACATED on the court’s own motion, and Terves’s motion

for an evidentiary hearing (ECF Doc. 55) is DENIED.

       IT IS SO ORDERED.

Dated: December 7, 2020
                                                      Thomas M. Parker
                                                      United States Magistrate Judge




                                                 41
